By the Court,
King, J.
The plaintiff in error, on the 20th of June, 1844, gave his note to the Croton Insurance Company for $5000, payable in one year, as a premium note given in advance, in conformity with the 12th section of the charter of the company, and upon which note, or the balance thereof over the amount he should pay to the company for premiums earned, he was to receive 5 per cent per annum. After the giving of the note, and in July, 1844, the company commenced business, and continued to transact business until May, 1846, when it became insolvent. The defendant effected insurance with the company, and the premiums on the amount of insurance so effected having been paid by him to the company, have been deducted from the face of the note ; he now opposes the recovery of the balance, on the ground that the note was void for want of consideration.
The Croton Insurance Company was incorporated in April, 1843, (Sess. L. of 1843, p. 66,) and the provisions contained in the charter of the Atlantic Mutual Insurance Company, (Id. of 1842, p. 261,) are made applicable to the Croton Insurance Company, excepting certain provisions not affecting the present question. The case of Deraismes and others v. The Merch. Mu. Insurance Company, (1 Comst. 371,) does not appear to vary, in any essential particular, from the one now before us. In that case the maker of a note given for premiums in advance under the provisions of a charter similar to that of the Croton Insur*232ance Company, was held liable, upon the insolvency of the company, to pay the full amount of his note, less such part thereof as he had paid the company in cash, for premiums earned; and, in accordance with the decision of the court of appeals in that case, the judgment of the superior court, in this action, must be affirmed.
[New-York General Term,
June 14, 1851.
Edmonds, Edwards and King, Justices.]
Judgment affirmed.(a)

 See the ease of Brouwer, receiver of the Croton Insurance Company, v. Crooke and Fowks, (4 Comst. 51,) to the same effect.